      Case 3:19-cv-01786-JM-MDD Document 9 Filed 04/20/20 PageID.56 Page 1 of 8


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CRAIG S. SLAVIN,                                    Case No.: 19cv1786 JM(MDD)
12                                      Plaintiff,
                                                         ORDER ON MOTION TO DISMISS
13   v.
14   REBECCA MONET and LAURENCE F.
     HAINES,
15
                                     Defendants.
16
17         Presently before the court is a motion to dismiss pursuant to Federal Rule of Civil
18   Procedure 12(b)(6) filed by Defendants Rebecca Monet (Monet) and Laurence F. Haines
19   (Haines), (collectively “Defendants”). (Doc No. 5.) The motion has been briefed and the
20   court finds it suitable for submission on the papers and without oral argument in accordance
21   with Civil Local Rule 7.1(d)(1). For the reasons set forth below, the motion is granted.
22         Background
23         On September 17, 2019, Plaintiff Craig Slavin (Slavin) filed this “malicious
24   prosecution” claim stemming from a civil action Monet and Zoracle, LLC filed against
25   ///
26   ///
27   ///
28

                                                     1
                                                                                 19cv1786 JM(MDD)
         Case 3:19-cv-01786-JM-MDD Document 9 Filed 04/20/20 PageID.57 Page 2 of 8


1    Slavin, Franchise Central, LLC, 1 Franchise Navigator and Franchise Architects in the
2    Superior Court for San Diego County, California. (Doc. No. 1, “Compl.”) Slavin brought
3    suit in federal court on the basis of diversity jurisdiction. (Compl. at ¶¶ 1-6.)
4            The state court complaint (also referred to as the “underlying action”) asserted three
5    causes of action. 2 The first cause of action for defamation was brought by Monet against
6    Slavin. (Doc. No. 5-1 ¶¶ 91-101). The second cause of action for trade libel was brought
7    by Zoracle against all defendants. (Id. ¶¶ 102-110.) The third cause of action for violation
8    of business and professions code section 17200 was brought by Monet and Zoracle against
9    all defendants. (Id. ¶¶ 111-114.) Each claim incorporates a number of alleged statements
10   made by Slavin or Franchise Central, LLC, between January 27, 2011 and April 30, 2017.
11           As Slavin’s opposition makes clear, Slavin interprets the numerous factual
12   allegations in the underlying action as “a number of separate causes of action for
13   defamation as a matter of law, despite the fact that the complaint purported to allege only
14
15
16   1
      Slavin is the founder, president and majority member of Franchise Central, LLC, an
17   Arizona company which provides consulting services to participants in the franchising
     business. (Compl. at ¶ 10.)
18
19   2
      Along with the motion to dismiss, Defendants ask the court to take judicial notice of the
     San Diego Superior Court complaint filed in Monet & Sullivan v. Craig S. Slavin,
20
     Franchise Navigator, Franchise Architects, & Franchise Central, LLC, Case No. 37-2017-
21   00020791-CU-DF-NC (June 9, 2017). Defendants do not state under what grounds they
     move. Regardless, Federal Rule of Evidence 201 allows a court to take judicial notice of
22
     matters incorporated by reference in the complaint and matters of public record. See Fed.
23   R. Evid. 201; U.S. v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). “A court may, however,
     consider certain materials—documents attached to the complaint, documents incorporated
24
     by reference in the complaint, or matters of judicial notice—without converting the motion
25   to dismiss into a motion for summary judgment.” Lee v. City of L.A., 250 F.3d 668, 689-
     690 (9th Cir. 2001) (taking judicial notice of exhibits attached to the motion to dismiss that
26
     were undisputed matters of public record). Plaintiff did not oppose the request for judicial
27   notice. Accordingly, the court will take judicial notice of the state court complaint. (Doc.
     No. 5-1.)
28

                                                    2
                                                                                   19cv1786 JM(MDD)
         Case 3:19-cv-01786-JM-MDD Document 9 Filed 04/20/20 PageID.58 Page 3 of 8


1    two causes of action.” (Doc. No. 7 at 15. 3) On this basis, Slavin argues that the underlying
2    action included a number of individual claims for defamation that were asserted without
3    probable cause. (Compl. at ¶¶ 19, 20, 22, 26-29.)
4            Specifically, Slavin alleges that the state court complaint asserted claims of
5    defamation based on four statements alleged to have been posted on the LinkedIn.com
6    Franchise Executive Group by Slavin on August 23, 2016, but that these four statements
7    were true and therefore not actionable as defamatory. (Id. at ¶¶ 19, 20.) He also alleges
8    that the underlying action contained defamation claims related to two statements Slavin
9    was alleged to have posted on the LinkedIn.com Franchise Executive Group on
10   December 4, 2016 and that these two statements were also true and therefore not actionable.
11   (Id. at ¶¶ 22, 23.) Slavin also alleges that there was a defamation claim in the underlying
12   action for a statement not actually contained in a video, “Franchising is Full of B.S.” (Id.
13   at ¶¶ 26, 27.) Finally, Slavin alleges that an additional defamation claim was asserted for
14   statements posted on RipoffReport.com on January 27, 2011, and that a defamation claim
15   based on these statements was barred by the applicable statute of limitations. (Id. at ¶¶ 28,
16   29.)
17           The complaint alleges that the state court action was terminated in favor of Slavin.
18   (Id. at ¶ 30.) It also alleges that the underlying action was intended to vex, annoy, harass,
19   embarrass, humiliate and to obtain an unfair competitive advantage over Slavin and
20   Franchise Central, LLC. (Id. at ¶ 31.) The complaint also alleges that Defendants
21   maintained the defamation causes of action in bad faith “after plaintiff and defendant
22   Monet’s verified discovery responses in the Action established conclusively that the
23   statements at issue herein allegedly made by plaintiff Slavin on LinkedIn.com were either
24   true or not made by plaintiff Slavin.” (Id. at ¶ 32.)
25
26
     3
27    Document numbers and page references are to those assigned by CM/ECF for the docket
     entry.
28

                                                   3
                                                                                  19cv1786 JM(MDD)
      Case 3:19-cv-01786-JM-MDD Document 9 Filed 04/20/20 PageID.59 Page 4 of 8


1           On November 18, 2019, Defendants filed a motion seeking to dismiss the complaint
2    under 12(b)(6) of the Federal Rules of Civil Procedure. (Doc. No. 5.) Plaintiff filed his
3    opposition to the motion, (Doc. No. 7). As of the date of this order, Defendants have not
4    filed a reply.
5           Legal Standard
6           Under Federal Rule of Civil Procedure 12(b)(6), a party may bring a motion to
7    dismiss based on the failure to state a claim upon which relief may be granted. A Rule
8    12(b)(6) motion challenges the sufficiency of a complaint as failing to allege “enough facts
9    to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
10   544, 570 (2007). Ordinarily, for purposes of ruling on a Rule 12(b)(6) motion, the court
11   “accept[s] factual allegations in the complaint as true and construe[s] the pleadings in the
12   light most favorable to the non-moving party.” Manzarek v. St. Paul Fire & Marine Ins.
13   Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But, even under the liberal pleading standard
14   of Rule 8(a)(2), which requires only that a party make “a short and plain statement of the
15   claim showing that the pleader is entitled to relief,” a “pleading that offers ‘labels and
16   conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’”
17   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).
18   “Determining whether a complaint states a plausible claim for relief … [is] a context-
19   specific task that requires the reviewing court to draw on its judicial experience and
20   common sense.” Id. at 679.
21          Discussion
22          Defendants argue that the court must consider all of the factual allegations that
23   formed the basis of the state court complaint and that Slavin’s malicious prosecution claim
24   “fails at the pleading stage as there is no longer a prima facie case presented.” (Doc. No.
25   5 at 2.)
26              “To succeed on a malicious prosecution claim under California law, a plaintiff must
27   prove that the prior action: ‘(1) was commenced by or at the direction of the defendant and
28   was pursued to a legal termination in his, plaintiff's, favor; (2) was brought without

                                                     4
                                                                                    19cv1786 JM(MDD)
         Case 3:19-cv-01786-JM-MDD Document 9 Filed 04/20/20 PageID.60 Page 5 of 8


1    probable cause; and (3) was initiated with malice.’” Roberts v. McAfee, 660 F.3d 1156,
2    1163 (9th Cir. 2011) (quoting Paiva v. Nichols, 168 Cal. App. 4th 1007, 85 Cal. Rptr. 3d
3    838, 848 (2008) (quoting Bertero v. Nat'l Gen. Corp., 13 Cal. 3d 43, 118 Cal. Rptr. 184,
4    529 P.2d 608, 613–14 (1974)). 4 In addition, the plaintiff must demonstrate “resulting
5    damage by way of attorneys' fees incurred in defense, mental distress, and/or injury to
6    reputation or social standing.” Harbor Ins. Co. v. Cent. Nat'l Ins. Co., 165 Cal. App. 3d
7    1029, 1036 (1985).
8            Here, Defendants do not dispute that Slavin has adequately alleged the first element
9    of the claim. (See Compl. at ¶¶ 17, 30.) Rather, they focus on the second element, asserting
10   they had probable cause to believe that Slavin published false, defamatory and unprivileged
11   information about Monet and Zoracle, LLC, when the underlying state court libel action
12   was filed. (Doc. No 5 at 5-7.)
13           Probable cause in the malicious prosecution tort context, “is a question of law that
14   turns on whether the underlying claim was ‘legally tenable, as determined on an objective
15   basis.’” Estate of Tucker ex rel. Tucker v. Interscope Records, Inc., 515 F.3d 1019, 1031
16   (9th Cir.2008) (quoting Padres L.P. v. Henderson, 114 Cal. App. 4th 495, 8 Cal. Rptr. 3d
17   584, 600 (2004)). Probable cause:
18           is measured by the state of the defendant's knowledge, not by his intent. ...
             [T]he standard applied to defendant's consciousness is external to it. The
19
             question is not whether he thought the facts to constitute probable cause, but
20           whether the court thinks they did.
21
     Sheldon Appel Co. v. Albert & Oliker, 47 Cal. 3d 863, 881 (1989) (quoting Dir. Gen. v.
22
     Kastenbaum, 263 U.S. 25, 27–28, (1923)) (emphasis in Sheldon Appel Co.). The probable
23
24
     4
25     “In order for the termination of a lawsuit to be considered favorable to the malicious
     prosecution plaintiff, the termination must reflect the merits of the action and the plaintiff’s
26   innocence of the misconduct alleged in the lawsuit.” Casa Herrera, Inc. v. Beydoun,
27   32 Cal. 4th 336, 341 (Cal. 2004) (quoting Pender v. Radin, 23 Cal. App. 4th 1807, 1814
     (Ct. App. 1994)).
28

                                                    5
                                                                                    19cv1786 JM(MDD)
         Case 3:19-cv-01786-JM-MDD Document 9 Filed 04/20/20 PageID.61 Page 6 of 8


1    cause inquiry is therefore objective, with the court focusing on whether a reasonable person
2    would have thought that the claim was legally tenable “without regard to [her] mental
3    state.” Roberts v. Sentry Life Ins., 76 Cal. App. 4th 375, 382 (1999). In other words,
4    probable cause is present unless any reasonable attorney would agree that the action is
5    totally and completely without merit. Sheldon Appel Co., 47 Cal. 3d at 885. This standard
6    applies to both the initiation of a lawsuit and its continuation once the absence of probable
7    cause is discovered. Zamos v. Stroud, 32 Cal. 4th 954, 970 (2004). If the court determines
8    that probable cause existed, the malicious prosecution claim fails. Sheldon Appel Co.,
9    47 Cal. 3d at 881-82. The reasonable attorney standard, and the related high threshold for
10   malicious prosecution claims, assures that litigants with potentially valid claims won't be
11   deterred by threat of liability for malicious prosecution. Sheldon Appel Co., 47 Cal. 3d at
12   885.
13           As a preliminary matter, the court is not persuaded that each of the statements Slavin
14   challenges constituted separate and distinct defamation claims in the underlying action. 5
15   (Doc. No. 7 at 14-15.) If Slavin believed that the state court complaint was defective in
16   that distinct defamatory causes of action were not separately stated for each of the alleged
17   statements, he should have challenged the sufficiency of the state court complaint by way
18   of demurrer. Thus, the court declines Slavin’s invitation to review the factual allegations
19
20
21   5
      In doing so, Plaintiff cites Haddad v. McDowell, 213 Cal. 690, 692 (1931), asserting that
     “the controlling principle for determining whether a defamation claim is a distinct cause of
22
     action is whether the publication was complete in itself and distinct from other
23   publications.” (Doc. No 7 at 14-15.) But Plaintiff overstates the holding in Haddad.
     Haddad does not, as Plaintiff suggests, “elucidate[] the criteria for evaluating whether a
24
     claim for defamation constitutes a distinct cause of action” (id. at 14). Rather, Haddad was
25   often cited for its holding that plaintiff’s failure to request leave to amend requires the
     appellate court to affirm the judgment of the trial court if any of the grounds of special
26
     demurrer are well taken. This judicially established rule of procedure was subsequently
27   eliminated in 1939. See Wennherholm v Stanford Univ. Sch. of Med., 20 Cal. 2d 713, 718-
     720 (1942).
28

                                                    6
                                                                                   19cv1786 JM(MDD)
     Case 3:19-cv-01786-JM-MDD Document 9 Filed 04/20/20 PageID.62 Page 7 of 8


1    in the state court complaint and essentially parse out every alleged defamatory statement
2    into separate and distinct claims. Absent legal authority to the contrary, this court will
3    analyze the defamation claim as a single claim, as it was pled in the underlying action.
4          Even assuming Slavin is correct about the specific statements described above, there
5    are multiple other factual allegations that supported Monet’s defamation claim. For
6    example, Monet and Zoracle alleged Slavin made untrue and derogatory statements: (1) to
7    a Zoracle contractor in September 2016; (2) to a group of franchise executives at a
8    conference in September 2016; (3) during a telephone call to a podcast producer in the fall
9    of 2016; (4) in emails on December 21, 2016; in an email on December 25, 2016; (5) in
10   conversations with a business broker in January 2017; (6) in February 2017 messages via
11   Linkedin.com to a major franchising consulting firm; (7) in a February 23, 2017 email;
12   (8) on the live chat feature, during a May 3, 2017 webinar given to the International
13   Franchise Association; and (9) in an April 30, 2017 telephone conversation with a producer
14   of the television show Build Your Own Business. (see Doc. No. 5-1 ¶¶ 34, 36, 46-48, 51-
15   58, 60-75, 77-80.) Therefore, the court cannot conclude that no reasonable attorney would
16   have thought the defamation claim untenable at the time of filing. See Wilson v. Parker,
17   Covert & Chidester, 28 Cal 4th 811, 817 (2002) (“Only those actions that any reasonable
18   attorney would agree are totally and completely without merit may form the basis of a
19   malicious prosecution claim.”) (internal quotation marks and citation omitted). And while
20   discovery may have negated some of the facts alleged in support of the defamation claim,
21   Slavin does not argue the claim was negated in its entirety. Thus, the court cannot conclude
22   that Monet and Haines continued to prosecute the defamation claim after discovering it
23   was legally untenable. In the same vein, the court notes that the mere inclusion of a handful
24   of facts in support of an underlying defamation claim which ultimately prove not to be true
25   does not constitute the type of harm necessary for a malicious prosecution claim. Zamos,
26   32 Cal. 4th at 969 (“continuing an action one discovers to be baseless harms the defendant
27   and burdens the court system”).
28

                                                   7
                                                                                  19cv1786 JM(MDD)
Case 3:19-cv-01786-JM-MDD Document 9 Filed 04/20/20 PageID.63 Page 8 of 8
